DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Applicant is advised that should claim 22 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claims 22 and 47 have substantially the same scope and all the same method steps with the same structure.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22, 24, 26-27, 29-31, 34-35, 42-44, 47, 49, 51-52, 54-56, 58, 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al “Area-scaling of organic solar cells” (2009) in view of Li et al "Cleaning of ITO Glass with Carbon Dioxide Snow Jet Spray" (2007) or Lubomirsky et al US 2007/0111519.
Per claims 22, 24, 26-27, 29-31, 34-35, 42, 47, 49, 51-52, 54-56, 58, 60, Choi teaches a process of manufacturing a photovoltaic device (page 1, left column) comprising providing a substrate with a first electrode layer (ITO coated glass, see abstract) and solvent cleaning (page 6, left column), and depositing an active organic layer followed by a second electrode (page 2, left column).  Choi teaches the active surface area may be 7 cm2, (see abstract), which would fall within the claimed range.  Choi teaches an example of a larger thickness of the active layer than claimed (103 nm, page 2, left column).  However, Choi also teaches that the thickness of the film, specifically the pentacene and C60, directly affect the power loss density (see equation 6 and page 4, right column).  As such, it would have been obvious to one of ordinary skill in the art to have adjusted and controlled the active layer thicknes, since it directly affects power loss density, to arrive at the desired results via routine experimentation (see MPEP 2144.05).
Choi is silent regarding cleaning with the claimed phases.  Li teaches a known cleaning process called Carbon Dioxide snow jet spraying, which is used to clean LCD, OLED and other display technologies, including ITO surfaces (see abstract).  Carbon dioxide snow jet spraying includes liquid, solid, and gas phases during the cleaning (see section 2, first paragraph).  Alternatively, Lubomirsky teaches a process of creating devices such as solar cells [0336] wherein various gases such as carbon dioxide can be used in their supercritical fluid state to clean contaminants [0240].  It would have been obvious to one of ordinary skill in the art to have used carbon dioxide snow jet spraying or supercritical 2 as taught by either Lubomirsky or Li to clean the ITO substrate of Choi because both cleaning processes are shown to effectively clean ITO surfaces in solar cell and photovoltaic devices.
Per claim 43, Li teaches the exposure is from a flow of a directed stream (see abstract and section 2).
Per claim 44, Choi teaches cleaning the substrate followed by deposition of the organic active layer (page 6), as such, it would have been obvious to one of ordinary skill in the art to have cleaned before loading the substrate into a deposition chamber.  It is noted that the deposition chamber as claimed is not required, so long as the cleaning step is performed before any such step occurs.

Claims 45-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al “Area-scaling of organic solar cells” (2009) in view of Li et al "Cleaning of ITO Glass with Carbon Dioxide Snow Jet Spray" (2007) or Lubomirsky et al US 2007/0111519, as applied above, further in view of Myoung et al US 2007/0081886.
Per claims 45-46, Choi is silent regarding a load lock of a deposition chamber.  Myoung teaches a deposition apparatus for coating and treating wafers, wherein the deposition apparatus may contain a load lock chamber, which can be used for a cleaning process (among other steps) [0025].  As such, it would have been obvious to one of ordinary skill in the art to have performed the cleaning step in a load lock chamber with a reasonable expectation for success and predictable results as load lock chambers are known to be used for cleaning steps.

Claim 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al “Area-scaling of organic solar cells” (2009) in view of Li et al "Cleaning of ITO Glass with Carbon Dioxide Snow Jet Spray" (2007) or Lubomirsky et al US 2007/0111519, further in view of Park et al “Large-area organic solar cells with metal subelectrode on indium tin oxide anode”.
2 (see abstract), as such, the areas between these two would have been clearly envisaged by one of ordinary skill in the art. For example, Park teaches a large-area organic solar cell on indium tin oxide (abstract), wherein the cell area can be 4.08 cm2 (page 1, right column), which falls within the claimed range.  It would have been obvious to one of ordinary skill in the art to have utilized a different size, such as 4.08 cm2 with a reasonable expectation for success and predictable results, because Choi teaches that large-area organic solar cells similar to Choi are known in the art and function effectively as solar cells.

Response to Arguments
Applicant's arguments filed 5/25/21 have been fully considered but they are not persuasive.  Applicant argues that Choi does not teach a “slightly larger” thickness than claimed.  While the examiner does not agree with Applicant’s assertion, the rejection now states that Choi teaches a “larger” thickness than claimed.  However, the rejection is maintained as the rejection’s rationale does not depend on whether Choi teaches a “larger” or a “slightly larger” thickness than claimed.
Applicant has also argued that Choi does not suggest, imply, or otherwise communicate adjusting and controlling the active layer thickness.  However, Applicants do admit that Choi discloses that “the power loss density of the organic semiconductors depends only on the film thickness.”  Applicant stretches the disclosure of Choi in stating that the thickness of the organic active layer may produce negligible effect for large solar cells or may even produce adverse effects - this is not stated in Choi.  As Applicant acknowledges, Choi clearly teaches that the thickness of the active layer directly impacts the power loss density; as such, the thickness is a result-effective variable.  Even if there are other, more dominant factors that affect the series resistance aside from active layer thickness, the thickness is still acknowledged by Choi as being result-effective.  In the absence of any criticality of the claimed range, a difference in prior art conditions will not support patentability of the subject matter (MPEP 2144.05).  As such, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715